DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2021, 12/15/2021, 10/25/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 12 and 15 are objected to because of the following informalities:  
In claim 12, line 1, the limitation of “113 atoms/cm3” should correct into “1013 atoms/cm3”.  Appropriate correction is required.
In claim 15, line 3, the limitation of “116 atoms/cm3 to about 121 atoms/cm3” should correct into “1016 atoms/cm3 to about 1021 atoms/cm3”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2018/0083046) in view of Shioya (US 2007/0126044).
Regarding claim 1, Cheng discloses, in at least figure 15 and related text, a device, comprising: 
a substrate (114, [36]); 
a first nanostructure (102/104/106, [36]) over the substrate (114, [36]), comprising a semiconductor having a first resistance ([36]); 
a second nanostructure (108/110/112, [36], [50]) over the substrate (114, [36]), offset laterally from the first nanostructure (102/104/106, [36]), at about the same height above the substrate (114, [36]) as the first nanostructure (102/104/106, [36]), comprising a conductor having a second resistance ([36], [50]) (figure); 
a first gate structure (1300, [52]) over and wrapped around the first nanostructure (102/104/106, [36]); and 
a second gate structure (1302, [52]) over and wrapped around the second nanostructure (108/110/112, [36], [50]).
Cheng does not explicitly disclose a second resistance lower than the first resistance.
Shioya teaches, in at least figure 20 and related text, the device comprising a second resistance (resistance of “the capacitor portion”, [90]) lower than the first resistance (resistance of “the transistor portion”, [90]) ([90], figure), for the purpose of providing high mobility of the semiconductor nano-wire transistor and high capacitance of the nano-wire capacitor on one desired substrate thereby reducing cost and improving integration density ([91]).
Cheng and Shioya are analogous art because they both are directed to FET device including capacitor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng with the specified features of Shioya because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Cheng to have the second resistance lower than the first resistance, as taught by Shioya, for the purpose of providing high mobility of the semiconductor nano-wire transistor and high capacitance of the nano-wire capacitor on one desired substrate thereby reducing cost and improving integration density ([91], Shioya).
Regarding claim 7, Cheng in view of Shioya discloses the device of claim 1 as described above.
Cheng further discloses, in at least figure 15 and related text, the first nanostructure (102/104/106, [36]) is a nanosheet or nanowire of a field effect transistor ([52]); and 
the second nanostructure (108/110/112, [36], [50]) is a nanosheet or nanowire of an integrated capacitor ([52]).
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2018/0083046) in view of Shioya (US 2007/0126044), and further in view of Lilak (US 2020/0194435).
Regarding claim 5, Cheng in view of Shioya discloses the device of claim 1 as described above.
Cheng in view of Shioya does not explicitly disclose the conductor of the second nanostructure comprises a metal nitride.
Lilak teaches, in at least figure 1 (c) and related text, the device comprising the conductor of the second nanostructure (151, [39], [41]) comprises a metal nitride ([41]), for the purpose of providing the transistor and the MIM capacitor to improve considerable integration density ([12]).
Cheng, Shioya, and Lilak are analogous art because they both are directed to FET device including capacitor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng in view of Shioya a with the specified features of Lilak because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Cheng in view of Shioya to have the conductor of the second nanostructure comprising a metal nitride, as taught by Lilak, for the purpose of providing the transistor and the MIM capacitor to improve considerable integration density ([12], Lilak).
Regarding claim 6, Cheng in view of Shioya and Lilak discloses the device of claim 5 as described above.
Lilak further teaches, in at least figure 1 (c) and related text, the metal nitride (151, [41]) comprises TiN ([41]) or TaN, for the purpose of providing the transistor and the MIM capacitor to improve considerable integration density ([12]).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 2 that recite “a ratio of the first resistance to the second resistance is at least about 100” in combination with other elements of the base claims 1 and 2.
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 3 that recite “a ratio of the second doping concentration to the first doping concentration is at least about 100” in combination with other elements of the base claims 1 and 3.
Claims 8-13 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 that recite “a backside via contacting the third epitaxial region, and electrically connected to the first epitaxial region” in combination with other elements of the base claims 8.
Claims 14-20 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 that recite “reducing resistivity of the first channels of the first semiconductor fin to below about 100 ohms/square” in combination with other elements of the base claims 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811